--------------------------------------------------------------------------------

Exhibit 10.2
 
COVENANT TRANSPORTATION GROUP, INC.
THIRD AMENDED AND RESTATED
2006 OMNIBUS INCENTIVE PLAN, AS AMENDED


AWARD NOTICE




 
GRANTEE:
   
 
TYPE OF AWARD:
 
 
Restricted Stock Award
 
NUMBER OF SHARES:
   
 
DATE OF GRANT:
   





1.          Grant of Restricted Stock.  This Award Notice serves to notify you
that Covenant Transportation Group, Inc., a Nevada corporation (the "Company"),
hereby grants to you, under the Company's Third Amended and Restated 2006
Omnibus Incentive Plan, as amended (the "Plan"), a Restricted Stock Award (the
"Award"), on the terms and conditions set forth in this Award Notice and the
Plan, of the number of shares set forth above ("Restricted Shares") of the
Company's Class A Common Stock, par value $0.01 per share (the "Common Stock"),
set forth above.  A copy of the Plan is included with this Award Notice, if it
has not previously been provided to you.  You should review the terms of this
Award Notice and the Plan carefully.


2.          Restrictions and Vesting.  Subject to the terms and conditions set
forth in this Award Notice, the Restricted Shares shall vest as follows:


3.          Additional Vesting Matters.  Subject to Section 4, any Restricted
Shares that do not vest as a result of your failure to have been continuously in
the employment or service of the Company or a Subsidiary from the date of grant
until the vesting dates shall automatically be forfeited on the date your
employment is terminated without any obligation of the Company to pay any amount
or deliver any Restricted Shares to you or to any other person or entity.


4.          Effect of Retirement, Death, or Disability.  In the event of your
retirement with the consent of the Committee, death, or disability (as defined
in Section 22(e) of the Code) prior to the complete vesting of the Award, the
Award shall vest as follows:


The term "retirement with the consent of the Committee" as used in this Award
Notice means (i) at the date of such retirement you are at least sixty-two (62)
years of age, (ii) at the date of such retirement you have had at least five (5)
years of service to the Company or a Subsidiary, and (iii) following retirement
you do not provide any employment, consulting, agent, or independent contractor
services to any person or entity (other than consulting services provided to the
Company or a Subsidiary) of any material nature, as determined in the sole
discretion of the Company either at the time of retirement or thereafter through
any vesting of an Award.
 

--------------------------------------------------------------------------------

5.           Effect of Change In Control.


(a)          In General.  Upon the occurrence of a Change In Control (as defined
below), any unvested portion of the Restricted Shares shall immediately vest as
of the date of the occurrence of such event.


(b)          "Change In Control" Defined.  The term "Change In Control" means a
change in control of the Company of a nature that would be required to be
reported in response to Item 5.01 of a Current Report on Form 8-K, as in effect
on December 31, 2004, pursuant to Section 13 or 15(d) of the Exchange Act;
provided that, without limitation, a Change In Control shall be deemed to have
occurred at such time as:


(i)          Any "person" within the meaning of Section 14(d)(2) of the Exchange
Act and Section 13(d)(3) of the Exchange Act, other than a Permitted Holder
becomes the "beneficial owner," as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the outstanding securities of the Company ordinarily having the right
to vote in the election of directors; provided, however, that the following will
not constitute a Change In Control: any acquisition by any corporation if,
immediately following such acquisition, more than seventy-five percent (75%) of
the outstanding securities of the acquiring corporation (or the parent thereof)
ordinarily having the right to vote in the election of directors is beneficially
owned by all or substantially all of those persons who, immediately prior to
such acquisition, were the beneficial owners of the outstanding securities of
the Company ordinarily having the right to vote in the election of directors;


(ii)          Individuals who constitute the Board on the date of the approval
of the Plan (the "Incumbent Board") have ceased for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date of the approval of the Plan, whose election or nomination
for election by the Company's stockholders was approved by a vote of at least
three-fourths (3/4) of the directors comprising the Incumbent Board, either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened "election contest"
relating to the election of directors of the Company, as such terms are used in
Rule 14a-11 under the Exchange Act as in effect on January 23, 2000, or "tender
offer," as such term is used in Section 14(d) of the Exchange Act), shall be,
for purposes of the Plan, considered as though such person were a member of the
Incumbent Board;


(iii)          Upon the consummation by the Company of a reorganization, merger,
or consolidation, other than one with respect to which all or substantially all
of those persons who were the beneficial owners, immediately prior to such
reorganization, merger, or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than seventy-five percent (75%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors;
2

--------------------------------------------------------------------------------



(iv)          Upon the approval by the Company's stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a
Subsidiary; or


(v)          Upon the consummation of a transaction subject to Rule 13e-3 of the
Exchange Act in which those Permitted Holders identified in Section 5(c)(iii) of
this Award Notice are the beneficial owners of more than fifty percent (50%) of
the outstanding securities of the resulting corporation ordinarily having the
right to vote in the election of directors.


(c)          "Permitted Holder" Defined.  The term "Permitted Holder" means: (i)
the Company or a Subsidiary, (ii) any employee benefit plan sponsored by the
Company or a Subsidiary, or (iii) David or Jacqueline Parker or their siblings,
children, or grandchildren ("Family Members") or a trust, corporation,
partnership, limited partnership, limited liability company, or other such
entity, so long as at least eighty percent (80%) of the beneficial interests of
the entity are held by Mr. or Mrs. Parker and/or one or more Family Members,
where such person(s) or entity acquired their Company stock from Mr. or Mrs.
Parker.


6.          Book-Entry Registration.  The Restricted Shares initially will be
evidenced by book-entry registration only, without the issuance of a certificate
representing the Restricted Shares.


7.          Issuance of Shares.  Subject to Sections 8 and 13 of this Award
Notice, upon the vesting of any Restricted Shares pursuant to this Award Notice,
the Company shall issue a certificate or book-entry representing such vested
Restricted Shares as promptly as practicable following the date of vesting.  The
Restricted Shares may be issued during your lifetime only to you, or after your
death to your designated beneficiary, or, in the absence of such beneficiary, to
your duly qualified personal representative.


8.          Withholding.  You shall pay to the Company or a Subsidiary, or make
other arrangements satisfactory to the Company regarding the payment of, any
federal, state, or local taxes of any kind required by applicable law to be
withheld with respect to the Restricted Shares awarded under this Award Notice. 
Your right to receive the Restricted Shares under this Award Notice is subject
to, and conditioned on, your payment of such withholding amounts.


9.          Nonassignability.  The Restricted Shares may not, except as
otherwise provided in the Plan, be sold, assigned, transferred, pledged, or
encumbered in any way prior to the vesting of such shares, whether by operation
of law or otherwise, except by will or the laws of descent and distribution or a
qualified domestic relations order.  After vesting, the sale or other transfer
of the shares of Common Stock shall be subject to applicable laws and
regulations under the Exchange Act.


10.          Rights as a Stockholder; Limitation on Rights.  Unless the Award is
cancelled as provided in Section 3 or 4 of this Award Notice, prior to the
vesting of the Restricted Shares, you will have all of the other rights of a
stockholder with respect to the Restricted Shares so awarded. Notwithstanding
the foregoing, no dividends or dividend equivalents shall be paid on Awards
granted before such Awards vest and you shall have no right to vote any shares
underlying any Awards unless and until such Awards vest. Neither the Plan, the
granting of the Award, nor this Award Notice gives you any right to remain in
the employment of the Company or a Subsidiary.
3

--------------------------------------------------------------------------------



11.          Company Policies.  Your ability to dispose of Restricted Shares
after vesting may be limited by stock ownership guidelines adopted by the
Company for certain officers and key employees, and the Company is authorized to
place a restrictive legend on such shares, issue stop-transfer instructions to
the transfer agent, or take such other actions as may be advisable, in the
Committee's sole discretion, to enforce such ownership guidelines.  If the
Company adopts a clawback policy, your rights with respect to Restricted Shares
after vesting may be subject to such policy.  Please determine whether you are
subject to the guidelines and how many Restricted Shares may be disposed of
prior to attempting to dispose of any shares or other restrictions that may be
applicable to you.


12.          Rights of the Company and Subsidiaries.  This Award Notice does not
affect the right of the Company or a Subsidiary to take any corporate action
whatsoever, including, without limitation, its right to recapitalize,
reorganize, or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.  Nothing in this Award Notice
shall create any rights to employment by the Company or any Subsidiary or alter
the at-will nature of your employment.


13.          Restrictions on Issuance of Shares.  If at any time the Company
determines that the listing, registration, or qualification of the Restricted
Shares upon any securities exchange or quotation system, or under any state or
federal law, or the approval of any governmental agency, is necessary or
advisable as a condition to the issuance of a certificate representing any
vested Restricted Shares, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.


14.          Plan Controls; Definitions.  The Award is subject to all of the
provisions of the Plan, which is hereby incorporated by reference, and is
further subject to all the interpretations, amendments, rules, and regulations
that may from time to time be promulgated and adopted by the Committee pursuant
to the Plan.  The Committee's determination of whether the Performance Goal (as
defined in Schedule A) has been satisfied shall be binding and conclusive on
you.  Except as set forth in the last sentence of this Section 14, in the event
of any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.  The capitalized
terms used in this Award Notice and not otherwise defined herein are defined in
the Plan; provided, however, that when the defined term "Company" is used in the
Plan in Sections 1.2, 2.1(c), 2.1(d), 2.1(g), 2.1(t), 2.1(bb), 4.2(h) (second
usage), 4.3, 6.1, 6.2, 11.3, 13.2 (second usage), 16.2, and 16.4, the term
"Company" shall be interpreted to mean only Covenant Transportation Group, Inc.,
a Nevada corporation (and not also its Subsidiaries).


15.          Amendment.  Except as otherwise provided by the Plan, the Company
may only alter, amend, or terminate this Award with your consent.
4

--------------------------------------------------------------------------------



16.          Governing Law. This Award Notice shall be governed by and construed
in accordance with the laws of the State of Nevada, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.


17.          Notices.  All notices and other communications to the Company
required or permitted under this Award Notice shall be written, and shall be
either delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested addressed to the Company's office
at 400 Birmingham Highway, Chattanooga, Tennessee 37419, Attention: Chief
Financial Officer.  Each such notice and other communication delivered
personally shall be deemed to have been given when delivered.  Each such notice
and other communication delivered by mail shall be deemed to have been given
when it is deposited in the United States mail in the manner specified herein.




* * * * * * * * * *
5

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT


The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan.  The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.


Dated: _______________, 20___


   



 
Grantee:
                     
Covenant Transportation Group, Inc.
             
By:
 







6

 
Back to Form 10-Q [form10q.htm]